Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-7, 11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1 (independent claim 13 being substantively similar), Perry et al. (US 8,607,741), hereinafter Perry, teaches (Fig. 5) of an animal restraint assembly being configured to inhibit an animal from passing through a space of a predetermined width (Abstract, animal restraining device to prevent an animal to move through a passage between walls), said assembly comprising:
a mount (attachment point 26) insertably receiving an animal collar (Fig. 4, receives an animal collar);
a housing (main body 32; Fig. 6) being coupled to said mount thereby facilitating said housing to be suspended from the animal collar (as shown in Fig. 6); and
a pair of extensions (side rods 34, 36), each of said extensions being extendable a pre-determined distance outwardly from said housing for adjusting an overall width of said extensions and said housing (Fig. 7A and 7B, Abstract, extensions has an adjustable width with pre-determined distance with the threaded connection outwardly from the housing), each of said extensions 
wherein (Fig. 6) each of said extensions (34, 36) has a primary end (Annotated Fig. 1 above, end of the extensions that is closer to the center such as by 40 and 36) a secondary end (secondary end by end of tube 36 by flat portion 48) and an upper surface extending therebetween (upper surface extensions 34, 36);
wherein each of said extensions (tubes 34, 36) has a pair of horns (Annotated Fig. 2 above, arrow points to the curved bottom of the extension 34 as the horn, which is also applicable to the extension 36, or it could alternatively be the protrusion 38) each extending in opposite directions from said extension (Fig. 11, extends in opposite directions), each of said horns being aligned with said secondary end of a respective one of said extensions (Fig. 11, aligned with the secondary end of a respective one of said extensions);
said secondary end (Annotated Fig. 1 above) of each of said extensions is undulated to define a depression (Annotated Fig. 3 above) between a pair of hills (Annotated Fig. 3 above) on said secondary end of each of said extensions 
wherein said hills are extended from said housing when said extensions are extended from said housing (hills are extended along with the extensions when extensions are extended from said housing). 
Perry does not appear to teach each of said extensions being slidably coupled to said housing, 
each of said extensions having an engagement being movably positioned on said upper surface, said engagement on each of said extensions being positioned adjacent to said secondary end of said extensions.
Young (US 3,526,040) is in the field of extendable devices and teaches of each of said extensions being slidably coupled to said housing (Fig. 8, tube extension 2d is slidably coupled to said housing 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perry to have the extensions be slidably coupled to the housing instead of being threaded in order to quickly and easily extend the extensions.
Young teaches (Fig. 1) of each of said extensions (tubes 2b, 2c, and 2d) having an engagement (button 6) being movably positioned on said upper surface (Fig. 3, button movably positioned on upper surface), said engagement (6) on each of said extensions being positioned adjacent to said secondary end (secondary end near the end 16a) of said extensions (Fig. 11, engagement positioned adjacent to said secondary end of said extensions).

However, the prior art does not teach of the combined limitations of the claimed invention, specifically, wherein each of said extensions is fully retractable into said housing, wherein said secondary end of each of said extensions conforms to the profile of a respective one of said first end and said second end of said housing when said extensions are fully retracted into said housing.

Regarding independent claim 3, Perry as modified by Young teaches of the shared limitations between claim 1 and 3 as stated above, and said mount (26) has a sleeve (latch 8) and a stem (ring connecting latch 8 to the mount 26) extending downwardly from said sleeve (as shown in Fig. 1), said sleeve having the animal collar being extended therethrough (collar can be extended therethrough the opening) having said stem extending downwardly from the animal collar (Fig. 4, stem extends downwardly from the animal collar).
However, the prior art does not teach of the combined limitations of the claimed invention, specifically, wherein said housing has a first end, a second end and an outer wall extending therebetween, said outer wall having a top side and a bottom side, said top side curving upwardly from a centerline of said .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647